                     Case 1:21-cr-00034-CRC Document 14 Filed 02/12/21 Page 1 of 5



          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


United States

v.

Thomas Robertson                                         CASE NO: 1:21-cr-00034-CRC-1



       MOTION FOR DISCOVERY PURSUANT TO RULE 16(a) OF THE FEDERAL RULES
       OF CRIMINAL PROCEDURE AND RULE 404(b) OF THE FEDERAL RULES OF
       EVIDENCE

                 Defendant, Thomas Robertson, by and through his attorneys, Mark Rollins, Rollins,

        and Chan Law Firm, pursuant to Fed.R.Crim.P.12(b)(3)(E) moves this Honorable Court to

        order the attorney for the Government to permit the Defendant to inspect, copy or

        photograph or to furnish copies of the following:

       (A)      Request for Rule 16 Material

                1.      Any written or recorded statement of Defendant or copies thereof within the

       possession, custody or control of the Government, the existence of which is known or by

       the exercise of due diligence may become known, to the attorney for the Government, as

       required under Rule 16(a)(1)(A) of the Federal Rules of Criminal Procedure.

                2.      The substance of any oral statement which the Government intends to offer

       in evidence at trial made by Defendant, whether before or after arrest and in response to

       interrogation by any person known to the Defendant to be a Government agent, as

       required by Rule 16(a)(1)(A) of the Federal Rules of      Criminal Procedure.

                3.      A copy of Defendant's prior criminal record, if any, within the possession,

       custody, or control of the Government, the existence of which is known, to the attorney

       for the Government, as required by Rule 16(a)(1)(B) of the Federal Rules of Criminal

       Procedure.


                4.     All books, papers, documents, photographs, tangible objects, or copies
     Case 1:21-cr-00034-CRC Document 14 Filed 02/12/21 Page 2 of 5

or portions thereof, which are within the possession, custody, or control of the

Government and which are material to the preparation of

Defendant's defense or intended for use by the Government as evidence at trial

or were obtained or belong to Defendant, as required by Rule 16(a)(1)(C) of the

Federal Rules of Criminal Procedure.

5.     Results and reports of physical or mental examinations and scientific tests

and experiments, or copies thereof, which are within the possession custody or

control of the Government, or the existence of which are known, or by the

exercise of due diligence may become known, to the attorney for the

Government, and which are material to the preparation of the Defendant's

defense herein or are intended for use by the Government as evidence in its

case-in-chief at trial as required by Rule 16(a)(1)(D) of the Federal Rules of

Criminal Procedure.

6.     All request pursuant to Rule 16(a)(1)(E); Rule 16(a)(1)(F)

7.     Any evidence of other crimes, wrongs, or acts the Government intends to

introduce at the trial of this matter in accordance with Federal Rule of Evidence

404(b).


(B) Request for Exculpatory Evidence

Defendant requests disclosure of evidence favorable to Defendant on the issue

of guilt and/or sentencing. The Government states it will disclose material

evidence which is favorable to Defendant as required by Brady v. Maryland, 373

U.S. 83 (1963); Giglio v. the United States, 405 U.S. 150 (1972); and United

States v. Bagley, 473 U.S. 667 (1985).
      Case 1:21-cr-00034-CRC Document 14 Filed 02/12/21 Page 3 of 5

Furthermore, the Defense request:

1.     All prior convictions and juvenile adjudications of all government

witnesses. See Lewis v. United States, 393 A.2d 109 (D.C. 1978); and on reh.,

408 A.2d 303 (D.C. 1979).

2.     All information in possession of the Government regarding (a) any

government witness who has a pending juvenile or criminal case on or since the

date of the offense; (b) any government witness who has had an arrest, guilty

plea, trial, or sentencing on or since the date of the offense; (c) any

government witness who has been on juvenile or criminal parole or probation on

or since the date of the offense; (d) any government witness who now has or has

had any other liberty interest that the witness could believe might be favorably

affected by government action. Please provide docket numbers, dates, and

jurisdictions for all such cases. See     Davis v. Alaska, 415 U.S. 308 (1974);

Washington v. United States, 461 A.2d 1037 (D.C. 1983).

3.     Any prior, inconsistent, non-corroborative, or other witness statements that

will not reflect the witness' trial testimony. See United States v. Enright, 579 F.2d

980, 989 (6th Cir. 1978).

4.     Any information in the Government's possession indicates that any

government witness's mental state is below normal or abnormal.

5.     Any information in possession of the Government that is favorable to the

defense, whether or not technically admissible in Court, and which is material to

the issue of guilt.

6.     Any witness's failure to provide the police or the Government with

information testified to at trial.
      Case 1:21-cr-00034-CRC Document 14 Filed 02/12/21 Page 4 of 5

7.     Any other information which tends to show a government witness' bias or

corruption, see Matter of C.B.N., 499 A.2d 1215 (D.C. 1985), or which otherwise

impeaches the witness' testimony.

8.     The names and addresses of any person/s who (a) identified someone

other than Defendant as a perpetrator of the alleged offense. See Cannon v.

Alabama, 558 F.2d 1211 (5th Cir. 1977), cert. Denied, 434 U.S.         1087 (1978);

Grant v. Alldredge, 498 F.2d 376 (2d Cir. 1974); (b) failed to identify the

Defendant as a perpetrator of the alleged offense when asked to do so in any

identification procedure. See United States ex rel. Meers v. Wilkins, 326 F.2d

135 (2d Cir. 1964); and (c) gave any description/s of the perpetrator of the

alleged offense which in some material respect, (e.g., height, weight, clothing,

race, complexion, age, etc.), differs from the Defendant. See Frazzle v. the

United States, 380 A.2d 1382, 1385 (D.C. 1977), cert. Denied, 439 U.S. 931

(1978); see Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968).

9.     The names and addresses of all persons who would contradict or impeach

any government testimony or other evidence.

10.    Any information in possession of the Government that is favorable to the

defense, whether or not technically admissible in Court, and which is material to

the issue of guilt.

11.    Prior bad acts of any government witness. Lawrence v. United States,

       482 A.2d 374 (D.C. 1984).

(C)    Notice of Evidence of Other Crimes, Wrongs, or Acts

Rule 404(b)(3) of the Federal Rules of Evidence requires the Government to

provide reasonable notice of any evidence of other crimes, wrongs or acts
     Case 1:21-cr-00034-CRC Document 14 Filed 02/12/21 Page 5 of 5

committed by the Defendant that it intends to offer at trial.

                           POINTS AND AUTHORITIES

1.     Fed.R.Crim.P.12(b)(3)(E)

2.     The Record herein

WHEREFORE, Defendant requests as follows:

1.     That the Court enter an order requiring the Government to provide

       discovery in accordance with this motion; and

2.     For such other and further relief as this Court may deem and proper.


                           CERTIFICATE OF SERVICE

I hereby certify that on February 12, 2021, I complied with electronic filing.


                                                  /s/

                                                  Mark Rollins
